RICE, J.,
Concurring. — I concur in the conclusion reached that the judgment should be affirmed. As I view it, Rev. Codes, sec. 3413, as amended 1909 Sess. Laws, p. 149, enlarges the remedy of the mortgagee by giving him the power to foreclose without requiring the services of an officer if possession of the property can be obtained peaceably. I do not think it deprives him of the right to require the proper officer to foreclose the mortgage in any ease if he desires the services of such officer. I do not think an officer could-justify .a refusal to proceed with the foreclosure of a chattel mortgage on the grounds that the mortgagee had not previously demanded possession of the property from the mortgagor or had not been denied peaceable possession thereof. If the case of Tappin v. McCabe, 27 Ida. 402, 149 Pac. 460, was intended to so construe the statute, I think it should be overruled on that point.